Case 1:21-cv-00165-DLC Document 29-33 Filed 02/23/21 Page 1 of 5




              EXHIBIT GG
                Case 1:21-cv-00165-DLC Document 29-33 Filed 02/23/21 Page 2 of 5
RESEARCH LETTERS


during January 28–February 6, 2020, and intravenous                            Lancet Infect Dis. 2020 Mar 12 [Epub ahead of print].
immunoglobulin therapy (20 g/d) during January                                 http://doi.org/10.1016/S1473-3099(20)30195-X
                                                                          6.   Jiang S, Xia S, Ying T, Lu L. A novel coronavirus (2019-nCoV)
28–February 1. In addition, we administered gluco-                             causing pneumonia-associated respiratory syndrome.
corticoid therapy with methylprednisolon (20–60 mg                             Cell Mol Immunol. 2020 Feb 5 [Epub ahead of print].
2×/d by intravenous drip) during January 29–Febru-                             https://doi.org/10.1038/s41423-020-0372-4
ary 1. The patient’s fever abated on January 29. He                       7.   Huang C, Wang Y, Li X, Ren L, Zhao J, Hu Y, et al.
                                                                               Clinical features of patients infected with 2019 novel
tested negative for SARS-CoV-2 on February 4 and                               coronavirus in Wuhan, China. Lancet. 2020;395:497–506.
again on February 6. During the progression of his                             https://doi.org/10.1016/S0140-6736(20)30183-5
recovery, we observed gradual reduction of the white
patches in the lung caused by SARS-CoV-2 infection                    Addresses for correspondence: Dr. Bing Gu, Department of
(Appendix Figure 2). On January 28 and January 31,                    Laboratory Medicine, Affiliated Hospital of Xuzhou Medical
we observed multiple ground-glass–like high-density                   University, No. 99 West Huai’hai Rd, Xuzhou, Jiangsu, 221006,
shadows on both lungs with blurred edges and inter-                   China; email: binggu2015@xzhmu.edu.cn; or Dr. Xuebing Yan,
stitial changes. On February 3, high-density shadows                  Department of Infectious Disease, Affiliated Hospital of Xuzhou
were slightly absorbed in the upper lobe of the bilat-                Medical University, No. 99 West Huai’hai Rd, Xuzhou, Jiangsu,
eral lungs. On February 6, some lesions in the lower                  221006, China; email: yxbxuzhou@126.com
lobe of both lungs were slightly absorbed, and we ob-
served the same situation on February 8. The index
patient was discharged to home on February 9.
     In summary, our epidemiologic study demon-
strates asymptomatic and human-to-human transmis-
sion of SARS-CoV-2 infection through close contacts
in both familial and hospital settings. In addition, the
laboratory test results, together with course of medi-
cal therapies described, can provide a practical refer-
ence for COVID-19 diagnosis and treatment.                            COVID-19 Outbreak
                                                                      Associated with Air
About the Author
                                                                      Conditioning in Restaurant,
Dr. Li specializes in infectious diseases and works as a
clinical doctor at the Department of Infectious Disease               Guangzhou, China, 2020
at the Affiliated Hospital of Xuzhou Medical University,
Xuzhou, Jiangsu Province, China. His primary research                 Jianyun Lu,1 Jieni Gu,1 Kuibiao Li,1 Conghui Xu,1
interests included clinical microbiologic detection and               Wenzhe Su, Zhisheng Lai, Deqian Zhou, Chao Yu,
emerging infectious diseases.                                         Bin Xu, Zhicong Yang
                                                                      Author affiliations: Guangzhou Center for Disease Control and
References                                                            Prevention, Guangzhou, China (J. Lu, K. Li, C. Xu, W. Su, C. Yu,
 1.    To KK-W, Tsang OT-Y, Chik-Yan Yip C, Chan K-H,
                                                                      Z. Yang); Guangzhou Yuexiu District Center for Disease Control
       Wu T-C, Chan JMC, et al. Consistent detection of 2019 novel
       coronavirus in saliva. Clin Infect Dis. 2020 Feb 12 [Epub      and Prevention, Guangzhou, China (J. Gu, Z. Lai, D. Zhou, B. Xu)
       ahead of print]. https://doi.org/10.1093/cid/ciaa149
 2.    Chan JF-W, Yuan S, Kok K-H, To KK-W, Chu H, Yang J, et         DOI: https://doi.org/10.3201/eid2607.200764
       al. A familial cluster of pneumonia associated with the 2019        During January 26–February 10, 2020, an outbreak of
       novel coronavirus indicating person-to-person transmission:
                                                                           2019 novel coronavirus disease in an air-conditioned res-
       a study of a family cluster. Lancet. 2020;395:514–23.
       https://doi.org/10.1016/S0140-6736(20)30154-9                       taurant in Guangzhou, China, involved 3 family clusters.
 3.    Rothe C, Schunk M, Sothmann P, Bretzel G, Froeschl G,               The airflow direction was consistent with droplet trans-
       Wallrauch C, et al. Transmission of 2019-nCoV infection             mission. To prevent the spread of the virus in restaurants,
       from an asymptomatic contact in Germany. N Engl J Med.              we recommend increasing the distance between tables
       2020;382:970–1. https://doi.org/10.1056/NEJMc2001468                and improving ventilation.
 4.    Lu R, Zhao X, Li J, Niu P, Yang B, Wu H, et al. Genomic

                                                                      F
       characterisation and epidemiology of 2019 novel                    rom January 26 through February 10, 2020, an out-
       coronavirus: implications for virus origins and receptor
       binding. Lancet. 2020;395:565–74. https://doi.org/10.1016/
                                                                          break of 2019 novel coronavirus disease (COVD-
       S0140-6736(20)30251-8                                          19) affected 10 persons from 3 families (families A–C)
 5.    Baud D, Qi X, Nielsen-Saines K, Musso D, Pomar L, Favre G.
       Real estimates of mortality following COVID-19 infection.      1
                                                                          These authors contributed equally to this article.


1628                            Emerging Infectious Diseases • www.cdc.gov/eid • Vol. 26, No. 7, July 2020
         Case 1:21-cv-00165-DLC Document 29-33 Filed 02/23/21 Page 3 of 5
                                                                                                       RESEARCH LETTERS


who had eaten at the same air-conditioned restaurant            members were directly infected by patient A1. How-
in Guangzhou, China. One of the families had just               ever, we cannot not exclude the possibility that pa-
traveled from Wuhan, Hubei Province, China. We                  tients B2 and B3 were infected by patient B1, the first
performed a detailed investigation that linked these            family B member to become ill. For family C, a pos-
10 cases together. Our study was approved by the                sible scenario is that both patients C1 and C2 were
Ethics Committee of the Guangzhou Center for Dis-               infected by patient A1; another scenario is that the
ease Control and Prevention.                                    patient C1 acquired the infection while caring for
     On January 23, 2020, family A traveled from Wu-            patient C2, beginning on January 27.
han and arrived in Guangzhou. On January 24, the                     Virus transmission in this outbreak cannot be ex-
index case-patient (patient A1) ate lunch with 3 other          plained by droplet transmission alone. Larger respi-
family members (A2–A4) at restaurant X. Two other               ratory droplets (>5 µm) remain in the air for only a
families, B and C, sat at neighboring tables at the same        short time and travel only short distances, generally
restaurant. Later that day, patient A1 experienced on-          <1 m (2,3). The distances between patient A1 and per-
set of fever and cough and went to the hospital. By             sons at other tables, especially those at table C, were
February 5, a total of 9 others (4 members of family A,         all >1 m. However, strong airflow from the air con-
3 members of family B, and 2 members of family C)               ditioner could have propagated droplets from table
had become ill with COVID-19.                                   C to table A, then to table B, and then back to table
     The only known source of exposure for the af-              C (Figure).
fected persons in families B and C was patient A1 at                 Virus-laden small (<5 µm) aerosolized droplets
the restaurant. We determined that virus had been               can remain in the air and travel long distances, >1
transmitted to >1 member of family B and >1 mem-                m (4). Potential aerosol transmission of severe acute
ber of family C at the restaurant and that further              respiratory syndrome and Middle East respiratory
infections in families B and C resulted from within-            syndrome viruses has been reported (5,6). However,
family transmission.                                            none of the staff or other diners in restaurant X were
     Restaurant X is an air-conditioned, 5-floor build-         infected. Moreover, the smear samples from the air
ing without windows. The third floor dining area oc-            conditioner were all nucleotide negative. This finding
cupies 145 m2; each floor has its own air conditioner           is less consistent with aerosol transmission. Howev-
(Figure). The distance between each table is about 1            er, aerosols would tend to follow the airflow, and the
m. Families A and B were each seated for an overlap-            lower concentrations of aerosols at greater distances
ping period of 53 minutes and families A and C for an           might have been insufficient to cause infection in oth-
overlapping period of 73 minutes. The air outlet and            er parts of the restaurant.
the return air inlet for the central air conditioner were            Our study has limitations. We did not conduct an
located above table C (Figure, panel B).                        experimental study simulating the airborne transmis-
     On January 24, a total of 91 persons (83 custom-           sion route. We also did not perform serologic studies
ers, 8 staff members) were in the restaurant. Of these,         of swab sample–negative asymptomatic family mem-
a total of 83 had eaten lunch at 15 tables on the third         bers and other diners to estimate risk for infection.
floor. Among the 83 customers, 10 became ill with                    We conclude that in this outbreak, droplet trans-
COVID-19; the other 73 were identified as close con-            mission was prompted by air-conditioned ventila-
tacts and quarantined for 14 days. During that period,          tion. The key factor for infection was the direction
no symptoms developed, and throat swab samples                  of the airflow. Of note, patient B3 was afebrile and
from the contacts and 6 smear samples from the air              1% of the patients in this outbreak were asymp-
conditioner (3 from the air outlet and 3 from the air           tomatic, providing a potential source of outbreaks
inlet) were negative for severe acute respiratory syn-          among the public (7,8). To prevent spread of COV-
drome coronavirus 2 by reverse transcription PCR.               ID-19 in restaurants, we recommend strengthening
     From our examination of the potential routes               temperature-monitoring surveillance, increasing the
of transmission, we concluded that the most likely              distance between tables, and improving ventilation.
cause of this outbreak was droplet transmission. Al-
though the index patient (patient A1) was asymp-                This study was supported by the Medical Health
tomatic during the lunch, presymptomatic trans-                 Technology Project for Guangzhou (20181A011051),
mission has been reported (1). Given the incubation             the Science and Technology Project of Guangzhou
periods for family B (Appendix Figure, https://                 (201804010093, 201707010451), and the Project for Key
wwwnc.cdc.gov/EID/article/26/7/20-0764-App1.                    Medicine Discipline Construction of Guangzhou
pdf), the most likely scenario is that all 3 family B           Municipality (2017-2019-07).


                          Emerging Infectious Diseases • www.cdc.gov/eid • Vol. 26, No. 7, July 2020                    1629
        Case 1:21-cv-00165-DLC Document 29-33 Filed 02/23/21 Page 4 of 5
RESEARCH LETTERS



                                                                                           Figure. Sketch showing
                                                                                           arrangement of restaurant
                                                                                           tables and air conditioning
                                                                                           airflow at site of outbreak
                                                                                           of 2019 novel coronavirus
                                                                                           disease, Guangzhou, China,
                                                                                           2020. Red circles indicate
                                                                                           seating of future case-patients;
                                                                                           yellow-filled red circle indicates
                                                                                           index case-patient.




1630               Emerging Infectious Diseases • www.cdc.gov/eid • Vol. 26, No. 7, July 2020
            Case 1:21-cv-00165-DLC Document 29-33 Filed 02/23/21 Page 5 of 5
                                                                                                                  RESEARCH LETTERS


About the Author                                                     Severe Acute Respiratory
Mr. Lu is deputy chief of the Department of Control and              Syndrome Coronavirus 2 RNA
Prevention for Infectious Disease at the Guangzhou Center
for Disease Control and Prevention. His research interests           Detected in Blood Donations
are the surveillance, control, and prevention of respiratory
infectious diseases, including influenza, avian influenza,           Le Chang,1 Lei Zhao,1 Huafei Gong, Lunan Wang,
and scarlet fever.                                                   Lan Wang
                                                                     Author affiliations: National Center for Clinical Laboratories,
References                                                           Beijing Hospital, National Center of Gerontology; Institute of
 1.   Han Y, Zhang Z, Zhu J, Yu P. A familial cluster of infection
                                                                     Geriatric Medicine, Chinese Academy of Medical Sciences,
      associated with the 2019 novel coronavirus indicating
      possible person-to-person transmission during the              Beijing, China (L. Chang, Lunan Wang); Wuhan Blood Center,
      incubation period. J Infect Dis. 2020;395:514–23.              Wuhan, China (L. Zhao, Lan Wang); Shanghai Haoyuan Biotech
 2.   Pica N, Bouvier NM. Environmental factors affecting the        Co., Ltd, Shanghai, China (H. Gong); Peking Union Medical
      transmission of respiratory viruses. Current Opin Virol.
                                                                     College Graduate School, Chinese Academy of Medical Sciences,
      2012;2:90–5.
 3.   Kutter JS, Spronken MI, Fraaij PL, Fouchier RA, Herfst S.      Beijing (Lunan Wang)
      Transmission routes of respiratory viruses among humans.
                                                                     DOI: https://doi.org/10.3201/eid2607.200839
      Curr Opin Virol. 2018;28:142–51. https://doi.org/10.1016/
      j.coviro.2018.01.001                                               Because of high rates of 2019 novel coronavirus disease
 4.   Fernstrom A, Goldblatt M. Aerobiology and its role in
                                                                         in Wuhan, China, Wuhan Blood Center began screen-
      the transmission of infectious diseases. J Pathogens.
      2013;2013:493960. https://doi.org/10.1155/2013/493960
                                                                         ing for severe acute respiratory syndrome coronavirus
 5.   Lee N, Hui D, Wu A, Chan P, Cameron P, Joynt GM, et al.            2 RNA on January 25, 2020. We screened donations in
      A major outbreak of severe acute respiratory syndrome in           real-time and retrospectively and found plasma samples
      Hong Kong. N Engl J Med. 2003;348:1986–94.                         positive for viral RNA from 4 asymptomatic donors.
      https://doi.org/10.1056/NEJMoa030685
 6.   Kim SH, Chang SY, Sung M, Park JH, Bin Kim H, Lee H,
      et al. Extensive viable Middle East respiratory
      syndrome (MERS) coronavirus contamination in air
                                                                     B   ecause of the rapid increase of cases of 2019 novel
                                                                         coronavirus disease (COVID-19; 1) and detection
                                                                     of severe acute respiratory syndrome coronavirus 2
      and surrounding environment in MERS isolation wards.
      Clin Infect Dis. 2016;63:363–9. https://doi.org/10.1093/       (SARS-CoV-2) RNA in plasma (2,3), the safety of Chi-
      cid/ciw239                                                     na’s blood supply became a major concern (4). Most
 7.   Tong ZD, Tang A, Li KF, Li P, Wang HL, Yi JP, et al.           blood centers and blood banks in China began taking
      Potential presymptomatic transmission of SARS-CoV-2,
                                                                     measures to ensure blood safety (5); on January 25,
      Zhejiang Province, China, 2020. Emerg Infect Dis. 2020
      Mar 9 [Epub ahead of print]. https://doi.org/10.3201/          2020, we began screening all donations collected at
      eid2605.200198                                                 the Wuhan Blood Center.
 8.   Chan JF-W, Yuan S, Kok K-H, To KK-W, Chu H, Yang J,                 We performed real-time reverse transcription
      et al. A familial cluster of pneumonia associated with the
                                                                     PCR (RT-PCR) for SARS-CoV-2 RNA by using Mul-
      2019 novel coronavirus indicating person-to-person
      transmission: a study of a family cluster. Lancet.             tiScreen Pro RT-PCR assay (SYM-BIO LifeScience,
      2020;395:514–23. https://doi.org/10.1016/                      https://www.sym-bio.com.cn). We performed pool
      S0140-6736(20)30154-9                                          testing by mixing plasma from 6–8 samples or indi-
                                                                     vidual testing by using 1.6 mL of plasma. We eluted
Address for correspondence: Zhicong Yang, Guangzhou Center           100 µL of nucleic acid template and added 40 µL of it
for Disease Control and Prevention, Guangzhou, Guangdong             to the RT-PCR mix.
Province 510440, China; email: yangzc@gzcdc.org.cn; Bin Xu,               By March 4, we had screened 2,430 donations in
Guangzhou Yuexiu District Center for Disease Control and             real-time, including 1,656 platelet and 774 whole blood
Prevention, Guangzhou, Guangdong Province 510100, China;             donations. We identified the first positive donor in our
email: xubin6710@163.com                                             center in a positive pool with a weak amplification of
                                                                     the open reading frame 1ab gene. The donor gave 2
                                                                     units of platelets on January 28, which were included
                                                                     in the pool. However, the donor’s prior donations col-
                                                                     lected on December 12 and 26 and January 13 were
                                                                     negative for viral RNA. Hubei Province Center for
                                                                     Disease Control and Prevention performed follow-up

                                                                     1
                                                                         These authors contributed equally to this article.


                               Emerging Infectious Diseases • www.cdc.gov/eid • Vol. 26, No. 7, July 2020                      1631
